Citation Nr: 0833208	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  99-17 224	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral hip 
disability, including as secondary to a service-connected 
right thigh and knee disability.

3.  Entitlement to service connection for disabilities of the 
low back, upper spine, neck, and shoulders, including as 
secondary to a service-connected right thigh and knee 
disability.

4.  Entitlement to a rating in excess of 10 percent for a 
right thigh and knee disability including a decrease in the 
muscle of the right thigh.




WITNESSES AT HEARING ON APPEAL

Veteran and two other individuals


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1960 to 
November 1964.

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 1998 and July 1999 rating decisions.

In November 2005 the Board issued a decision and remand with 
regard to the veteran's claims.  A decision was reached with 
regard to the claims of whether new and material evidence has 
been submitted to reopen a claim for service connection for 
PTSD and entitlement to service connection for a bilateral 
hip disability; and the claim for service connection for 
disabilities of the low back, upper spine, neck, and 
shoulders, and the claim for a rating in excess of 10 percent 
for a right thigh and knee disability, were remanded.

In June 2006, the Board's decision was partially vacated 
(leaving intact the remand portion) and remanded for 
additional development.  The Board complied with the terms of 
the joint motion for remand, remanding the veteran's claims 
file for additional development in December 2006.  The 
development requested in the joint motion for remand having 
been completed, the veteran's claim is once again before the 
Board. 

The claim for service connection for disabilities of the low 
back, upper spine, neck, and shoulders, and the claim for a 
rating in excess of 10 percent for a right thigh and knee 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  By a May 1996 rating decision, the RO denied service 
connection for PTSD; the veteran did not appeal this rating 
decision.

2.  Evidence submitted since the May 1996 final RO rating 
decision is cumulative.

3.  Post-service medical records are negative for any 
findings of a bilateral hip disability.


CONCLUSIONS OF LAW

1.  The May 1996 rating decision which denied service 
connection for PTSD is final. 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 3.160, 20.200, 20.302, 20.1103 
(2007).

2.  New and material evidence has not been presented to 
reopen the claim for service connection for PTSD. 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (as in effect prior 
to August 29, 2001).

3.  The criteria for service connection for a bilateral hip 
disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
	
I. Claim to reopen

By a May 1996 rating decision, the RO (in pertinent part) 
denied service connection for PTSD.  The RO notified the 
veteran about this rating decision in a May 1996 letter, and 
referenced his rights regarding the appeal of an adverse 
decision.  The veteran filed a notice of disagreement in May 
1997 and the RO issued a statement of the case in August 
1997.  However, the veteran failed to file a timely 
substantive appeal on the issue of service connection for 
PTSD, and therefore the May 1996 rating decision became 
final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.302(a), 20.1103.

While the veteran's claim became final, a previously denied 
claim may be reopened by the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156.  
For the purpose of this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).

The evidence received subsequent to May 1996 is presumed 
credible for the purposes of reopening the claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995).

By its May 1996 rating decision, the RO denied the veteran's 
claim because the record revealed no combat or medals 
denoting valor, and because the remaining evidence did not 
establish that a stressful experience sufficient to cause 
PTSD had actually occurred.  Evidence considered at that time 
included service medical records (which do not reflect any 
complaints of or treatment for psychiatric symptoms), service 
personnel records, a April 1992 written stressor statement, a 
VA Form 21-526 submitted in February 1992 indicating that the 
veteran was seeking service connection for PTSD, numerous VA 
outpatient, hospitalization, and examination records (some of 
which reflect a diagnosis of PTSD), a copy of an April 1993 
decision of the Social Security Administration granting (in 
part) benefits for a psychiatric disability, the transcript 
of a March 1994 local hearing at which the veteran argued in 
favor of service connection for PTSD and recounted his 
stressor incidents, and documents related to the RO's attempt 
to acquire ship logs from the National Archives and Records 
Administration.

Evidence associated with the claims file since the May 1996 
rating decision includes additional written argument from the 
veteran and his representative in support of his claim, 
additional VA outpatient and hospitalization records 
numbering some 1100 pages, (some of which show a diagnosis of 
PTSD), and the transcript of the veteran's September 2005 
Board hearing at which he again argued in favor of service 
connection for PTSD and recounted his stressor incidents.  
The veteran also submitted several records from his ship the, 
U.S.S. Kearsarge, which showed that the ship was in the Gulf 
of Tonkin in 1964, but which failed to describe any traumatic 
event that might have impacted the veteran.  

These documents are cumulative of the evidence submitted 
prior to the May 1996 rating decision, which had already 
reflected the veteran's recollections of stressors, arguments 
for service connection, and diagnoses of PTSD.  See Paller v. 
Principi, 3 Vet. App. 535, 538 (1992) (distinguishing 
corroborative evidence from cumulative evidence).  
Accordingly, this evidence is not new and material and does 
not serve to reopen the veteran's claim for service 
connection for PTSD. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Secondary service connection may be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disorder.  38 C.F.R. § 3.310(a).

Arthritis may be presumed incurred in service if shown to 
have manifested to a compensable degree within one year after 
the date of separation from service. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran has primarily asserted (such as in a February 
1999 written statement) that he has a bilateral hip 
disability which is secondary to his service-connected right 
knee and thigh disability. 

In this case, however, there is no evidence that reflects any 
diagnosis of any bilateral hip disability, including within a 
year of his discharge from service in 1964. 

While the veteran believes that he has a current hip 
disability, he is not medically qualified to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, the veteran's 
opinion is insufficient to provide a diagnosis of a hip 
disability.  

The veteran has complained about pain in his hip such as in 
treatment record in July 2006.  However, pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

As such, the Board finds that evidence of a present 
disability has not been presented in the case of the 
veteran's hips; and, in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
veteran's claim of entitlement to service connection for a 
bilateral hip disorder is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in August 2005, which informed the veteran of 
all the elements required by the Pelegrini II Court as stated 
above, as well as providing him definitions of new and 
material in the context of reopening a claim, and informing 
him why his claim was previously denied.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006).

More than 1100 pages of VA medical records are in the file, 
as are the transcripts of a March 1994 local hearing and a 
September 2005 Board hearing; and service medical records and 
personnel records.  Records from the U.S.S. Kearsarge were 
also obtained.  The April 1993 SSA decision mentioned above 
does not indicate that the veteran is receiving disability 
benefits from SSA based on any orthopedic conditions, and 
therefore there is no duty to seek the records underlying 
this decision with regard to the bilateral hip claim.  
Moreover, the veteran has not in any way indicated that the 
SSA possesses documents which confirm his PTSD stressors.  
There is insufficient basis for remanding this claim to seek 
any outstanding SSA records, and such a remand would 
unnecessarily delay the veteran's appeal.

Concerning the veteran's claim to reopen, no examination is 
required because (as detailed above) no new and material 
evidence has been presented.  Further, no examination is 
required relating to the claim for service connection for a 
bilateral hip disability because the veteran has no currently 
diagnosed disability. 38 C.F.R. § 3.159(c)(4)(iii).

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for PTSD, the claim remains 
denied.

Service connection for a bilateral hip disability, including 
as secondary to a service-connected right thigh and knee 
disability, is denied.


REMAND

The veteran's claim of entitlement to service connection for 
disabilities of the low back, upper spine, neck, and 
shoulders, including as secondary to a service-connected 
right thigh and knee disability was remanded by the Board in 
November 2005.  In the remand instructions, the examiner was 
specifically instructed to answer the following questions:

a. Does the veteran currently have any 
disability(ies) of the low back, upper spine, 
neck, and/or shoulders?

b.  If the veteran has any disability(ies) of the 
low back, upper spine, neck, and/or shoulders, is 
it at least as likely as not (i.e., probability 
of at least 50 percent), that this condition(s) 
had its (their) onset in service or within a year 
of his discharge in 1964?

c.  If the veteran's disability(ies) of the low 
back, upper spine, neck, and/or shoulders did not 
have its (their) onset in service or within a 
year of his discharge, is it at least as likely 
as not that any such disability(ies) is (are) 
secondary to or are being aggravated by his 
service-connected right thigh and knee 
disability? If aggravated, describe the degree of 
aggravation in as objective terms as possible.

In December 2005, the veteran underwent a VA examination at 
which he was diagnosed with arthritis of the right knee, with 
a puncture wound of the right thigh with muscle wasting, with 
osteoarthritis of the lumbar spine, and with chronic muscle 
spasm of the cervical and lumbar spine.

The examiner opined that it was less likely than not that 
either the arthritis in the veteran's back or the back/neck 
spasms were related to the veteran's fall in service.  
However, the examiner failed to address whether any of these 
conditions was either caused or aggravated by the veteran's 
service-connected right thigh and knee disability.  

Additionally, there is no evidence that the veteran's claim 
was ever readjudicated following completion of the requested 
development.

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  Given those pronouncements, and the fact 
that the development sought by the Board in this case has not 
been fully completed, another remand is now required.  38 
C.F.R. § 19.9.

Accordingly, the case is REMANDED for the following action:

1.  Return the veteran's claims file to the 
examiner who provided the December 2005 
examination, or if he is unavailable to another 
examiner, and ask him/her to address whether 
either the arthritis in the veteran's back or his 
back/neck spasms were either caused by or 
aggravated by his service-connected knee/thigh 
disability.  If the examiner determines that an 
examination is necessary, one should be 
scheduled.  If it is determined that the 
knee/thigh disability aggravated any of the other 
disabilities, the examiner should describe the 
degree of aggravation in as objective terms as 
possible

2.  Thereafter, re-adjudicate the claims on 
appeal.  For any that remain denied, provide the 
veteran with a supplemental statement of the case 
which discusses all pertinent regulations and 
summarizes the evidence.  Allow an appropriate 
period for response and return the case to the 
Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


